Judgment convicting defendant, upon verdict of jury, of murder in the first degree, unanimously reversed, on the law and the facts, on the ground that the verdict is clearly against the evidence, and a new trial directed. The identity of the defendant as the perpetrator of the crime is not sufficiently established. In fact, the District Attorney, with commendable frankness, states that he is “ unable to urge that the evidence herein is legally sufficient to support the judgment.” Concur—Eager, J. P., Steuer, Capozzoli, Tilzer and McGivem, JJ.